Citation Nr: 0609929	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
disabilities of the left lower extremity, currently 
classified and evaluated as 40 percent disabling for 
amputation of the left forefoot, 20 percent disabling for 
osteomyelitis of the foot, and 10 percent disabling for a 
scar, with a combined disability rating of 40 percent due to 
the amputation rule.  

2.  Entitlement to an increased evaluation for low back pain, 
currently rated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for donor site 
scars of the left thigh.  

4.  Entitlement to a compensable evaluation for the residuals 
of a pilonidal cystectomy.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran a combined 
disability rating in excess of 40 percent under the 
amputation rule for his amputation of the left forefoot, 
osteomyelitis of the foot, and a scar of the foot.  He was 
also denied a disability rating in excess of 10 percent for 
low back pain, a compensable rating for a scar of the left 
thigh, a compensable rating for residuals of a pilonidal 
cystectomy, and a total disability rating based on individual 
unemployability.  

At the time this appeal was initiated, the veteran was 
represented by R. Edward Bates, Esq.  However, effective July 
2003, Mr. Bates' authorization to represent veterans was 
revoked by VA, and the veteran was so informed in March 2004.  
The veteran was given the opportunity to elect new 
representation but to date has not done so.  

This appeal was initially presented to the Board in April 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's osteomyelitis of the left lower extremity 
does not result in weight loss, anemia, liver problems, 
fever, or other secondary constitutional symptoms.  

2.  The veteran has been assigned a 40 percent rating for 
amputation of the left forefoot, a 20 percent rating for 
osteomyelitis of the left lower extremity, and a 10 percent 
rating for a scar of the left foot; the combined rating for 
these disabilities is 40 percent.  

3.  The veteran's lumbosacral strain results in some 
characteristic pain on motion, but does not result in muscle 
spasm, forward flexion of less than 60º, or combined range of 
motion of the thoracolumbar spine of less than 120º.  

4.  The veteran's skin graft scars of the left thigh are not 
unstable, deep, painful on examination, or in excess of 929 
square centimeters.  They also do not result in any 
limitation of motion of the underlying joint.  

5.  The veteran's residuals of a pilonidal cystectomy include 
a scar characterized as well-healed and asymptomatic, and no 
other impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a combined disability rating in excess 
of 40 percent under the amputation rule for the veteran's 
amputation of the left forefoot, osteomyelitis of the left 
lower extremity, and scar of the left forefoot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.68, 4.71a, 
Diagnostic Code 5000 (2005).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's low back pain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for the award of a compensable rating for 
the veteran's skin graft scars of the left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7802-04 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-04 (2002).

4.  The criteria for the award of a compensable rating for 
the veteran's residuals of a pilonidal cystectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7802-06, 7819 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-06 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via RO letters issued in May 2001, May 
2004, and November 2004; and the rating decisions, statement 
of the case, supplemental statement of the case , and the 
Board's April 2004 remand order issued since 2000 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the West Palm Beach, and Gainesville, Florida, VA 
medical centers, where he has received treatment.  Medical 
records associated with the veteran's claim for Social 
Security Disability benefits have also been obtained.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in July 2000) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial July 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran is seeking increased 
ratings, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claims.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased ratings, any questions as to the appropriate date 
to be assigned is rendered moot.  


II. Increased rating - Left lower extremity

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran seeks increased ratings for his disabilities of 
the left lower extremity, to include amputation of the left 
forefoot, for which a 40 percent rating has been assigned, 
osteomyelitis of the foot, with a 20 percent rating, and a 
scar of the left foot, with a 10 percent rating; the combined 
rating for these disabilities has been established as 40 
percent under 38 C.F.R. § 4.68, commonly known as the 
amputation rule.  38 C.F.R. § 4.68 provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.58 (2005).  Under VA's 
Schedule for Rating Disabilities, amputations below the knee 
or of the forefoot warrant a 40 percent maximum schedular 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5165-66 (2005).  

However, as was noted in the Board's April 2004 remand, the 
amputation rule does not apply in cases of osteomyelitis 
rated 60 percent or higher; in such cases, a veteran may be 
awarded a separate rating for osteomyelitis not limited by 
the rule.  If a 30 percent or less rating is assigned, the 
amputation rules comes into affect.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000, Note 1 (2005).  The veteran's claim was 
remanded in April 2004 in order for VA medical examination to 
determine the current level of impairment resulting from his 
osteomyelitis.  

Osteomyelitis is rated under Diagnostic Code 5000, which 
provides a 10 percent rating for osteomyelitis which is 
inactive following repeated episodes, without evidence of 
active infection within the past five years.  To warrant a 20 
percent rating, the disorder must be with discharging sinus 
or other evidence of active infection within the past five 
years.  A 30 percent rating is warranted where there is 
definite involucrum or sequestrum, with or without 
discharging sinus; and a 60 percent rating is warranted where 
there are frequent episodes, with constitutional symptoms.  
Finally, a 100 percent rating is warranted where the 
veteran's osteomyelitis is of the pelvis or vertebrae, or 
extends into major joints, or is with multiple localization, 
or is with a long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 
5000 (2005).  

The veteran underwent VA medical examination in December 
2004.  The VA physician noted the veteran's history of a 
shell fragment wound to the left ankle sustained in Vietnam.  
This wound was slow to heal and subject to chronic infection, 
with repeated unsuccessful skin grafts performed between 
1971-77.  Amputation of the left big toe was performed in 
March 1980, and of the left forefoot in June 1981, both 
secondary to osteomyelitis.  Currently, the veteran reported 
pain, fatigability, weakness, and calluses of the left foot.  
He used two crutches to aid movement.  His gait was analgic.  
Regarding the veteran's osteomyelitis of the left foot, the 
examiner found no evidence of continuous constitutional 
symptoms attributable to this disorder.  The veteran had no 
weight loss, anemia, liver problems, fever, or other 
secondary symptoms.  

Based on these findings, the Board finds the preponderance of 
the evidence to be against a separate rating of 60 percent or 
higher for the veteran's osteomyelitis.  The record does not 
reflect frequent episodes, with constitutional symptoms, of 
this disorder as is required for a 60 percent rating.  
According to the evidence of record, including the most 
recent VA examination report of December 2004, the veteran 
does not have constitutional symptoms attributable to his 
osteomyelitis.  At that time he was negative for weight loss, 
anemia, liver problems, fever, or other secondary symptoms 
attributable to his osteomyelitis of the left lower 
extremity.  Likewise, a prior February 2003 VA clinical 
notation reflected no "clinical evidence of active 
infection" or related symptoms of osteomyelitis.  The 
remainder of the medical record also fails to reflect any 
significant constitutional symptoms of the veteran's 
osteomyelitis.  Overall, the preponderance of the evidence is 
against a 60 percent rating for osteomyelitis of the left 
lower extremity.  

In the absence of a 60 percent or higher rating for the 
veteran's osteomyelitis of the left lower extremity, his 
osteomyelitis, left forefoot amputation, and scar of the same 
remain subject to the amputation rule, which limit him to a 
40 percent combined rating for these disabilities  

In conclusion, the preponderance of the evidence is against a 
separate 60 percent rating for the veteran's osteomyelitis of 
the left lower extremity.  Therefore, it follows that a 
combined rating in excess of 40 percent for the veteran's 
left forefoot amputation, left foot scar, and osteomyelitis 
is prohibited under the amputation rule, found at 38 C.F.R. 
§ 4.68.  Because the preponderance of the evidence is against 
a separate 60 percent rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Increased rating - Low back pain

The veteran seeks a disability rating in excess of 10 percent 
for his low back pain.  When evaluating musculoskeletal 
disabilities, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5295 (changed to Diagnostic Code 5237), for 
lumbosacral strain.  During the course of this appeal, the 
diagnostic criteria for the evaluation of spinal disabilities 
were modified.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The November 2005 supplemental statement of the case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his lumbosacral strain.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation was assigned for moderate limitation of 
motion.  For a 40 percent evaluation, severe limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

On VA orthopedic examination in April 2003, the veteran 
reported a history of recurrent low back pain, but denied 
radiation into the lower extremities.  He stated that since 
injuring his low back in service, he has not received any 
surgery or other professional medical treatment for this 
disability.  On physical examination his spine was straight 
and his shoulders and pelvis were level.  The lumbar area was 
without localized tenderness or muscle spasm.  He had forward 
flexion to 90º, extension to 35º, and lateral flexion and 
rotation to 40º bilaterally.  Straight leg raising and 
Patrick's test were within normal limits.  Deep tendon 
reflexes were intact in the lower extremities, with the 
exception of an absent left ankle jerk reflex.  X-rays of the 
lumbosacral spine revealed mild rotation of the lumbosacral 
spine vertebrae, but his disc spaces were well-maintained, 
and no significant arthritic changes were observed.  

More recently, the veteran was examined by a VA physician in 
December 2004.  He again reported recurrent low back pain, 
especially in the morning and with changes in the weather.  
He denied radiation of his pain into the lower extremities.  
On physical examination, his posture was stooped and his gait 
was antalgic.  His spine displayed no abnormal curvature.  
The musculature of the low back was without spasm, atrophy, 
guarding, tenderness, or weakness.  He had forward flexion to 
90º, extension to 30º, lateral flexion to 20º bilaterally, 
and rotation to 30º bilaterally.  No additional limitation of 
motion was noted due to such factors as pain, fatigue, 
weakness, or lack of endurance.  No loss of muscle strength 
or sensation of the lower extremities attributable to his low 
back disability was noted.  X-rays of the veteran's spine 
revealed mild degenerative changes with disc space narrowing 
at the lumbosacral level.  

The veteran's voluminous VA outpatient treatment records also 
reflect his reports of recurrent low back pain; however, they 
do not reflect a degree of impairment different from that 
found on VA examination.  

After reviewing the totality of the evidence, the Board also 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent for the veteran's 
low back disability.  Considering first the prior criteria 
for this disability, the Board notes that the veteran has not 
demonstrated muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in standing position.  
The VA examination reports are all negative for any muscle 
spasm on extreme forward flexion, and he has exhibited only 
minor loss of lateral spine motion from the standing 
position.  Also, no examiner has indicated any additional 
impairment resulting from excess fatigability, pain, 
weakness, or incoordination of the veteran's low back.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  Therefore, the preponderance 
of the evidence is against a disability rating in excess of 
10 percent for the veteran's low back disability under the 
prior criteria for lumbosacral strain.  

Likewise, the preponderance of the evidence is against a 20 
percent rating under the revised criteria for lumbosacral 
strain.  At all times of record during the pendency of this 
appeal, the veteran has had forward flexion of the lumbar 
spine greater than 60º, and combined range of the 
thoracolumbar spine greater than 120º.  On his two most 
recent examinations of April 2003 and December 2004, the 
veteran was noted to have near full range of motion of the 
lumbosacral spine, with flexion to 90º and extension to at 
least 30º.  Also, no examiner has suggested the veteran has 
any additional limitation of motion due to such factors as 
excess fatigability, pain, weakness, or incoordination.  See 
DeLuca, supra.  He has also not been observed to exhibit 
muscle spasm on motion of the spine.  While he has been 
observed to have an antalgic gait, this was attributed to his 
left forefoot amputation, and not his lumbosacral spine 
disability.  Overall, the preponderance of the evidence is 
against a 20 percent disability rating under the revised 
criteria for lumbosacral strain.  

Overall, the Board finds the preponderance of the evidence is 
against a disability rating in excess of 10 percent for the 
veteran's lumbosacral spine disability.  As a preponderance 
of the evidence is against the award of an increased rating 
beyond 10 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Compensable rating - Scars of the left thigh

The veteran seeks a compensable rating for his donor-site 
scars of the left thigh.  During the pendency of this appeal 
the diagnostic criteria for rating skin disabilities were 
changed, effective from August 30, 2002.  67 Fed. Reg. 49590 
(2002).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2005); VAOPGCPREC. 
3-2000 (April 10, 2000).  

The November 2005 supplemental statement of the case 
considered the veteran's skin disability in light of the 
revised regulatory provisions.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

Prior to the regulatory change, scars of other than the face, 
neck, or head, were rated based on size and limitation of 
function of the affected part.  A 10 percent rating was 
assigned under Diagnostic Code 7804, for superficial scars 
which were tender and painful on objective demonstration.  
Scars were also rated under Diagnostic Code 7803, which 
provided that scars which were superficial, poorly nourished, 
with repeated ulceration may be assigned a 10 percent rating.  
These 10 percent ratings represent the maximum schedular 
ratings available under these Diagnostic Codes.  Finally, 
Diagnostic Code 7805 directed that scars may also be rated 
based on limitation of motion or other loss of function of 
the underlying part.  38 C.F.R. § 4.119, Diagnostic Codes 
7803-5 (2002).  

Under the revised rating criteria, a superficial scar which 
is unstable or painful on examination will still be awarded a 
10 percent rating; otherwise, it will be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-05 (2005).  In addition, 
superficial unstable scars may be assigned a 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar).  See 
Note (1) following Diagnostic Code 7803.  Under Diagnostic 
Code 7802, scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches (or 929 sq. cm.) or 
greater may be assigned a 10 percent rating.  

For the reasons to be discussed below, a compensable rating 
is not warranted for the veteran's scars of the left thigh.  

On VA examination in November 2005, the veteran was noted to 
have several donor site scars along the left thigh.  The 
first such scar was located on the distal thigh, medial side.  
It measured 7x10 centimeters and was negative for tenderness, 
inflammation, elevation, edema, or ulceration.  The scar also 
displayed no depression, keloid formation, adhesion, 
induration, or inflexibility.  The scar color and texture 
were normal.  A second scar was noted along the anterolateral 
thigh, middle part, measuring 13x18 centimeters.  No 
limitation of motion or other impairment was noted in 
conjunction with this scar.  Finally, a third scar was 
observed along the medial thigh, middle part, measuring 4x4 
centimeters.  It also did not result in any limitation of 
motion or other impairment.  

The veteran's VA outpatient treatment records reveal the 
veteran's scars of the left thigh have generally been stable 
and well-healed, with no impairment of the underlying 
extremity.  Only occasional mild pain and tenderness of the 
veteran's scars have been reported.  

After reviewing the evidence of record, the Board finds a 
disability rating of 10 percent is not warranted for the 
veteran's scars of the left thigh.  According to the November 
2005 VA examination report, the veteran's skin graft scars 
measure 320 square centimeters in total area, less than the 
required 929 square centimeters required for a compensable 
rating under the revised version of Diagnostic Code 7802.  
Likewise, a compensable rating under the current or prior 
version of Diagnostic Code 7801 is not warranted, as the 
veteran's left thigh scars are not demonstrated to be deep or 
result in limitation of motion of the underlying joint.  In 
the absence of any evidence that the veteran's scars are 
superficial, unstable, or painful on examination, a 
compensable rating under either the old or revised criteria 
for skin disabilities is not warranted.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's skin graft scars of the 
left thigh under either the old or revised criteria for skin 
disorders.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

V. Compensable rating - Residuals of a pilonidal cystectomy

The veteran seeks a compensable rating for his service-
connected residuals of a pilonidal cystectomy.  This 
disability is currently rated under Diagnostic Code 7819, for 
benign skin neoplasms, which in turn refers to Diagnostic 
Codes 7801-06, for the evaluation of scar and dermatitis, 
depending on the facts of the case.  As was noted above, the 
diagnostic criteria for rating skin disabilities were changed 
during the pendency of this appeal, effective from August 30, 
2002.  67 Fed. Reg. 49590 (2002).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2005); VAOPGCPREC. 3-2000 (April 10, 2000).  

The November 2005 supplemental statement of the case 
considered the veteran's residuals of a pilonidal cystectomy 
in light of the revised regulatory provisions.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

The former and current criteria for the evaluation of scars 
have already been discussed above and need not be repeated 
here.  In addition, Diagnostic Code 7806 provides when less 
than 5 percent of the entire body or less than 5 percent of 
exposed area is affected, and no more than topical therapy is 
required in the past 12 months.  A 10 percent disability 
rating is warranted when less than 5 percent of the entire 
body or less 5 percent of exposed areas is affected, and no 
more than topical therapy is required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  A compensable 
rating of 10 percent requires evidence of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

On VA gastrointestinal examination in November 2005, the 
veteran reported constipation and occasional rectal bleeding.  
On physical examination, he had no external hemorrhoids or 
perianal dermatitis.  His pilonidal cystectomy scar was well-
healed and asymptomatic.  The examiner did not identify any 
residuals or impairment attributable to the veteran's 
pilonidal cystectomy during military service in 1969.  The 
veteran's extensive VA outpatient treatment records also fail 
to reflect any disability, dermatological or otherwise, 
attributable to his residuals of pilonidal cystectomy in 
service.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's residuals of a pilonidal cystectomy.  
According to the November 2005 examination report and other 
evidence of record, the veteran does not have any impairment 
resulting from his pilonidal cystectomy in service.  His 
pilonidal cystectomy scar was well-healed and asymptomatic on 
VA examination.  The veteran has also failed to present any 
evidence of any current impairment resulting from his in-
service operation.  In the absence of such evidence, a 
compensable rating must be denied.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's residuals of a pilonidal 
cystectomy, as no evidence of any current residuals has been 
presented.  As a preponderance of the evidence is against the 
award of a compensable rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 40 percent under the 
amputation rule is denied for the veteran's amputation of the 
left forefoot, osteomyelitis of the left lower extremity, and 
scar of the left forefoot.  

A disability rating in excess of 10 percent for the veteran's 
low back pain is denied.  

A compensable rating for the veteran's skin graft scars of 
the left thigh is denied.  

A compensable rating for the veteran's residuals of a 
pilonidal cystectomy is denied.  




REMAND

The veteran seeks a total disability rating based on 
individual unemployability (TDIU).  A total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2005).  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2005).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2005).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2005).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2005).  

In the present case, a VA social and industrial survey was 
performed in December 2004 which found the veteran was "not 
capable of working due to his many disabilities."  However, 
the examiner did not state whether this statement was based 
only on the veteran's service-connected disabilities, or took 
into account his nonservice-connected disabilities, including 
a cerebrovascular accident and cardiomyopathy, which also 
significantly impair his employability.  

The Board next notes that following the veteran's December 
2004 VA medical examination, the examiner, a VA physician who 
personally examined the veteran, concluded he was "unable to 
obtain gainful employment" secondary to his service-
connected disabilities.  As this statement is based only on 
the veteran's service-connected disabilities, and is 
uncontroverted in the record, the Board finds that referral 
of the veteran's claim to the Director of VA's Compensation 
and Pension Service for extraschedular consideration is 
warranted, pursuant to 38 C.F.R. § 4.16(b).  Under this 
regulation, only the Director has the authority to award a 
TDIU in cases where the claimant does not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Because the 
evidence clearly suggests such referral is warranted, a 
remand is required in the present case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim for a total 
disability rating based on individual 
unemployability should be referred to the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 4.16(b).  The RO rating 
board must include with its referral a 
full statement as to the veteran's 
service-connected disabilities, employment 
history, educational and vocational 
attainment, and all other factors having a 
bearing on the issue.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of the Director's findings, as well 
as any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


